Citation Nr: 1234236	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  10-13 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death for purposes of payment of VA burial benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and F.B.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to February 1969.  He is the recipient of two Purple Hearts.  The Veteran died in December 2007.  The appellant is his mother.  

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2008 decision in which the RO awarded nonservice-connected burial benefits to the funeral home that handled the Veteran's burial, but denied entitlement to service-connected burial benefits on the basis that the Veteran's death was not due to service.  Notice of the October 2008 decision was sent to both the funeral home and the appellant (as the individual who authorized the burial services).  In April 2009, the appellant filed a notice of disagreement (NOD) as to the decision to deny service-connected burial benefits.  The RO issued a statement of the case (SOC) in March 2010, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that same month.  

In March 2010, the appellant participated in an informal telephone conference with a Decision Review Officer (DRO) after indicating that she was unable to attend her scheduled in-person hearing.  A report of this informal conference is associated with the claims file.  

In June 2012, the appellant appeared at the RO and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been made a part of the record.  At the hearing, the VLJ agreed to hold the record open for 60 days to allow for the submission of additional evidence; as of this date, no additional evidence has been received.  Also during the June 2012 hearing, the undersigned agreed to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2011).

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder (PTSD), residuals of shell fragment wounds to the left forearm, and residuals of shell fragment wounds to the left lower leg; a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) had been in effect since July 18, 2000.

3.  As reflected on his death certificate, the immediate cause of the Veteran's death was metastatic esophageal cancer; tobacco use was listed as contributing to the death.  

4.  While the Veteran served in Vietnam during the Vietnam era, and is thus presumed to have been exposed to herbicides (to include Agent Orange) during service, esophageal cancer is not among the disabilities recognized by VA as etiologically related to herbicide exposure.

5.  Esophageal cancer first manifested many years after service, and there is no competent, probative evidence even suggesting that there existed a medical relationship, or nexus, between this condition and service.

6.  A disability of service origin did not cause or contribute substantially or materially to cause the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death for purposes of payment of VA burial benefits are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 2302, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.300, 3.303, 3.307, 3.309, 3.312, 3.1600 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

While the appellant here is seeking VA burial benefits, adjudication of the matter of service connection for the cause of the Veteran's death for purposes of such benefits requires consideration of notice requirements pertinent to claims for Dependency and Indemnity Compensation (DIC) benefits.  For DIC claims, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an August 2010 post-rating letter, the RO provided notice to the appellant explaining what information and evidence was needed to substantiate a claim of service connection for the cause of the Veteran's death, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the appellant with information pertaining to the assignment of effective dates, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the August 2010 letter provided an explanation of the evidence and information required to substantiate a DIC claim based on conditions not yet service-connected (consistent with Hupp).  

After issuance of the August 2010 notice, and opportunity for the appellant to respond, the March 2012 supplemental SOC (SSOC) reflects readjudication of the claim for service connection for the Veteran's cause of death.  Hence, the appellant is not shown to be prejudiced by the timing of the post-rating notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The Board acknowledges that the August 2010 letter did not notify the appellant of the conditions for which service connection was in effect at the time of the Veteran's death.  However, the Board observes that the appellant demonstrated actual knowledge of these conditions during her June 2012 Board hearing.  In this regard, the appellant specifically discussed the impact of the Veteran's PTSD and shell fragment wounds (of the left leg and left forearm) on his overall health prior to his death.  Similarly, in various written statements submitted during this appeal, the appellant noted these conditions when discussing her belief in entitlement to the benefit sought.  In light of the foregoing, the Board concludes that this notice error is nonprejudicial because it has not affected the fairness of the adjudication.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-1 (2007) (actual knowledge is established by statements or actions by a veteran or a veteran's representative that demonstrate an awareness of what was necessary to substantiate his or her claim).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent evidence associated with the claims file consists of the Veteran's service treatment records, as well as private and VA treatment records.  Also of record and considered in connection with the appeal is the transcript of the appellant's Board hearing, along with various written statements provided by the appellant, as well as by the deceased Veteran and his representative, on his behalf.  The Board finds that no additional RO action to further develop the record in connection with this claim, prior to appellate consideration, is required. 

The Board acknowledges that no VA medical opinion was obtained to address the matter of service connection for the cause of the Veteran's death.  However, as will be discussed in greater detail below, no such medical opinion is required in this appeal.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the appellant has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with these claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Analysis

The term 'burial benefits' means payment of money toward funeral and burial expenses.  See 38 C.F.R. §§ 3.1600(a), (b).

A burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  If a veteran dies as a result of a service-connected disability or disabilities, certain burial benefits may be paid.  38 C.F.R. § 3.1600(a).

As noted in the Introduction, this appeal originates from a claim for burial benefits by the funeral home that handled the Veteran's burial.  In October 2008, the RO awarded nonservice-connected burial benefits, but denied entitlement to greater, service-connected burial benefits on the basis that the Veteran's death was not related to service.  Notice of the October 2008 decision was sent to both the funeral home and the appellant (as the individual who authorized the burial services), as well as information regarding the right to appeal.  In April 2009, the appellant initiated an appeal as to the denial of service-connected burial benefits.  

Because the critical inquiry in determining whether service-connected burial benefits are warranted is whether the Veteran's death is service-related, the Board's analysis will focus on the question of whether service connection is warranted for the cause of the Veteran's death.  

To establish entitlement to service connection for the cause of the Veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2011).  The service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  To be considered a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that the service-connected disability casually shared in producing death; rather, a causal connection must be shown.  Id.

The Veteran in this case died in December 2007.  His death certificate lists the immediate cause of death as metastatic esophageal cancer.  Tobacco use is also noted as contributing to the death.  

The record reflects that the Veteran was in receipt of compensation benefits for service-connected PTSD, residuals of shell fragment wounds to the left forearm, and residuals of shell fragment wounds to the left lower leg at the time of his death.  Although the appellant testified that these conditions contributed to the Veteran's overall poor health, she has never specifically asserted, and the competent medical evidence fails to even suggest, that any of these service-connected disabilities contributed substantially or materially to cause the Veteran's death.  Rather, a September 2007 VA Physician Note indicates the Veteran developed metastatic disease related to esophageal cancer, and that he and his family were notified that this was not usually curable.  The September 2007 VA Physician Note also reflects that the Veteran was notified that survival for this stage of the disease was limited to months; hospice care, rather than another treatment option, was offered.  The Veteran passed away in December 2007.  

Review of the record reflects that, prior to his death, the Veteran filed a claim for, and was denied, service connection for esophageal cancer, by rating decision dated in December 2006.  At the time of that decision, it was the Veteran's contention that his esophageal cancer was the result of herbicide exposure incurred while serving in Vietnam.  The appellant's contention is essentially the same.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be presumed for certain chronic diseases, to include malignant tumor, that are manifested to a compensable degree within a prescribed period after service (one year for malignant tumor).  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).

Additionally, if a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases, including respiratory cancers (such as lung cancer), shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e) (2011).  Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii).  Thus, a presumption of service connection arises for a veteran who is presumed exposed to Agent Orange and develops one of the identified conditions. 

The Board points that esophageal cancer is not among the diseases listed in 38 C.F.R. § 3.309(e) for which the VA Secretary has determined that there exists an etiological relationship with exposure to herbicides, to include Agent Orange.  Furthermore, the VA Secretary, under the authority of the Agent Orange Act of 1991, has determined that there is no positive association between exposure to herbicides and esophageal cancer.  Notice, 77 Fed. Reg. 47,924 (Aug. 10, 2012).  This determination is based on various reports published by National Academy of Sciences (NAS) in which NAS reviews and summarizes the scientific evidence concerning the association between exposure to herbicides and various health outcomes.  In September 2011, NAS published its ninth full report, entitled 'Veterans and Agent Orange: Update 2010' (Update 2010), in which it found that there was 'inadequate/insufficient' evidence to determine whether there may be an association between herbicide exposure and esophageal cancer.  Id. at 47,927.  

Notwithstanding the presumption, service connection for a disability claimed as due to herbicide exposure may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 3.303.

First addressing the assertions as to the Veteran's in-service herbicide exposure, the Board notes that the Veteran's service personnel records document that he served on active duty from February 1965 to February 1969, and that he received the Vietnam Campaign Medal with device, the Vietnam Service Medal with four stars, and two Purple Hearts.  Additionally, the Veteran's service treatment records contain evidence, including treatment for a shell fragment wound incurred during combat, which indicates that he served in-country.  In light of this evidence, the Board finds that the Veteran served in Vietnam during the Vietnam era and, he is, therefore, presumed to have been exposed to herbicides during service.  See 38 C.F.R. § 3.307(a)(6)(iii).  

As previously noted, esophageal cancer is not among the disabilities recognized by VA as associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  Hence, service connection for esophageal cancer, based on the Veteran's herbicide exposure, may not be presumed.  Moreover, the Board finds the record presents no other basis to medically relate the Veteran's death to any incident of his military service, to include his presumed herbicide exposure therein.  See Brock, 10 Vet. App. at 162-64; Combee, 34 F. 3d at 1044.

Here, the Veteran's service treatment records reflect a single complaint of sharp chest pain and productive cough during service.  It was noted that the Veteran reported smoking 1 and 1/2 packs of cigarettes daily; the impression was upper respiratory infection (URI).  On separation examination in February 1969, clinical evaluation of the Veteran's systems, including gastrointestinal, was normal.  

Post-service medical evidence indicates that the Veteran was seen in November 2005 for complaints of difficulty swallowing.  An upper gastrointestinal (UGI) endoscopy was ordered and revealed evidence of probable lower esophageal cancer.  Subsequent work up, to include a biopsy of the esophagus, confirmed primary esophageal cancer T3N1.  The Veteran underwent chemotherapy and radiation in February 2006 and surgery in March 2006.  Thereafter, an August 2007 chest X-ray showed nodularity concerning for meta; a September 2007 chest X-ray revealed diffuse pulmonary and hepatic metastasis.  An October 2007 VA oncology report indicates the Veteran was diagnosed with metastatic gastrointestinal cancer, presumed esophageal based on his past history.  As previously discussed, medical evidence show that the Veteran's disease continued to progress and eventually caused his death in December 2007.  

As the above-cited evidence clearly indicates, esophageal cancer was not diagnosed until December 2005, many years after service and well-outside outside of the one-year period for presumption of the in-service incurrence of a malignant tumor.  See 38 C.F.R. § 3.303, 3.307, 3.309.  The Board also points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Significantly, moreover, there is no medical evidence indicating that the Veteran's esophageal cancer is related to service, to include in-service herbicide exposure.  None of the private treatment records reflect any such opinion or even comment to that effect, and the appellant has not presented or identified any such existing medical evidence or opinion.  

In short, there simply is no persuasive evidence to even suggest that the Veteran's esophageal cancer was medically related to his service, and on this record, VA is not required to obtain any medical opinion in this regard.  See 38 U.S.C.A. § 5103A(a); see also Delarosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008) (holding that section 5103A(a), and not (d), applies to DIC claims, and requires that VA need only obtain a medical opinion when such opinion is 'necessary to substantiate the claimant's claim for a benefit').  

As for any direct assertions by the appellant, the deceased Veteran, and/or his representative that there existed a medical relationship between the Veteran's esophageal cancer and service, to include herbicide exposure therein, the Board notes that the matter of the etiology of the disability resulting in the Veteran's here at issue is one within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the appellant, the Veteran, and his representative are not shown to be other than laypersons without the appropriate training and expertise, none is competent to render a probative (i.e., persuasive) opinion the medical matter upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ('a layperson is generally not capable of opining on matters requiring medical knowledge').  Hence, the lay assertions of medical nexus have no probative value.

As a final point, the Board acknowledges that the record contains evidence that the Veteran smoked during service, that he was diagnosed with nicotine dependence, and that tobacco use contributed to cause his death.  Unfortunately, applicable VA law and regulations expressly prohibit service connection for any disability resulting from injury or disease attributable to the use of tobacco products for any claims filed on or after June 9, 1998.  38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 (2011).  The appellant's claim was not filed until January 2008.  Thus, the law prohibits service connection for the cause of the Veteran's death based upon a theory that such death was in some way related to the use of tobacco products.  See id.

For all the foregoing reasons, the Board finds that the claim for service connection for the cause of the Veteran's death for purposes of payment of VA burial benefits must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for the cause of the Veteran's death for purposes of payment of VA burial benefits is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


